Citation Nr: 1110212	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-00 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for neuropathy of all extremities.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In October 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist a claimant in substantiating a claim includes obtaining relevant service treatment records and providing a medical examination, and/or, an expert opinion when certain factors are met.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In this case, there is evidence going back to 1994 which tends to show that the Veteran has a neurological disease.  In a November 2010 letter, "A.E.," M.D. provided a medical opinion in which she stated that it is at least as likely as not that the Veteran's neuropathy was caused by exposure to Agent Orange.  Service personnel records document that the Veteran had service in Korea from May 1969 to June 1970.  

VA recently amended its regulations with regard to presumptions of Agent Orange exposure for veterans who served in Korea.  See 76 Fed. Reg. 4245 (January 25, 2011).  This amended regulation is effective for all applications for benefits received on or after or pending on or after February 24, 2010.  Id.  The amended regulation provides, in pertinent part, as follows:  

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

The threshold question with regard to evaluating the evidence submitted by the Veteran is whether he was exposed to Agent Orange during service.  A remand is necessary for the AOJ to contact the proper organization to determine if the Veteran was assigned to a unit for which exposure to an herbicide agent is presumed.  Additionally, the Veteran must be asked to submit evidence showing that he was exposed to Agent Orange during service.  

VA's duty to assist the claimant by providing an examination has been triggered in this case.  38 U.S.C.A. § 5103A (d) (West 2002).  He reports that he had symptoms of neuropathy, which he or medical practitioners believed to be hives, at the time of his separation from active service.  Service treatment records include a January 25, 1970 report that he was seen for a rash and was assessed as suffering from typical urticaria - generalized.  This report lists the Veteran as an E-5.  Service personnel  records include that the Veteran was appointed as an SP/4E-4(T) in October 1969 and appointed as an SP5 E-5 in March 1970.  These records taken together raise the possibility that the January 25, 1970 dated treatment actually occurred January 25, 1971 because the Veteran would not have been an E-5 in January 1970.  This 1971 date is consistent with what the Veteran has since reported.  Hence, the examiner should consider January 25, 1971 as the date of that treatment.  

In a November 2010 letter, "A.E.," M.D. provided an opinion as to two possible etiologies of the Veteran's neuropathy.  First that his neuropathy is due to exposure to Agent Orange.  Second, that his first symptoms of neuropathy were those he reports as occurring many years ago.  In another November 2010 letter, "W.R.B.," M.D. provided an opinion that the Veteran's current condition may be related to symptoms he complained of in 1971.  

There is also some question as to precisely what condition the Veteran suffers.  In this regard, "J.W.," M.D., in treatment notes from December 1994, appears to have been treating the Veteran for multiple sclerosis.  More recent notes appear less certain as to the diagnosis.  On remand this should be resolved.   

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran asking him to provide evidence that he was exposed to Agent Orange during his active service.  

2.  Contact the appropriate repository of records and information to determine if the Veteran served in a unit, as determined by the Department of Defense, that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during the period in which the Veteran was assigned to the unit.  

3.  Schedule the Veteran for a VA examination.  The claims file must be made available to the examiner, the examiner must review the claims file, and the examiner must annotate the examination report as to whether the claims file was reviewed.  

The AOJ must specifically inform the examiner as to whether or not the Veteran is either presumed to have been exposed to Agent Orange during service or has established that he was exposed to Agent Orange during service.  

The examiner is asked to address the following:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that any condition involving neuropathy had onset during the Veteran's active service, other than due to exposure to Agent Orange.  The examiner must address the Veteran's assertion that he had symptoms of his neurological condition during his active service.  In providing this opinion the examiner must include in his or her discussion, the significance of the service and post service treatment records, and such discussion must include how the service treatment note dated January 25, 1970 impacts on the opinion.  Although the record is dated January 25, 1970, the examiner is to consider the date as January 25, 1971.  

(b)  If the AOJ has specifically informed the examiner that the Veteran was exposed to Agent Orange during service, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any neurological condition from which the Veteran has suffered, manifesting as neuropathy, was caused by exposure to Agent Orange.  In rendering such an opinion the examiner must not rely on the fact that VA presumes service connection for peripheral neuropathy of only the acute and subacute types based on Agent Orange exposure.  The Board is requesting an opinion as to causation, not an opinion based on a legal presumption of service connection.  In offering an opinion in this regard, the examiner must explain his or her conclusion in terms of the research that the examiner has conducted to include a research of medical literature.  

(c)  Identify any and all neurological conditions from which the Veteran has suffered since he filed his claim in December 2005 and provide the "at least as likely as not" date of onset of each identified condition.  

4.  After ensuring that the above development is completed and the examination is adequate, readjudicate the issue on appeal.  If the benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


